Citation Nr: 1332736	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  00-17 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to a service-connected psychiatric disability.

2.  Entitlement to a rating in excess of 30 percent for a psychiatric disability from October 6, 1998, to August 8, 2011. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from November 1951 to November 1955.

This matter on appeal before the Board of Veterans' Appeals (Board) arises from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

A February 2012 rating decision granted a 100 percent rating for the service-connected psychiatric disability, effective August 9, 2011.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase for the period from October 6, 1998, to August 8, 2011, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In a March 2012 decision, the Board denied the claim for a rating in excess of 30 percent for a service connected psychiatric disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a January 2013 order, the Court granted a January 2013 Joint Motion for Partial Remand of the Board's decision and remanded the matter to the Board for actions consistent with the terms of the Joint Motion, to consider entitlement to a rating greater than 30 percent from .

In addition, claims for service connection for a gastrointestinal disability and TDIU were remanded by the Board in March 2012.  It does not appear that the requested development has been completed.  Therefore, they are remanded to complete the requested development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  
The appeal is REMANDED to the RO.


REMAND

In light of the issues raised in the Joint Motion, the Board finds that additional development action is warranted prior to appellate review.

Initially, the parties to the Joint Motion stated that a February 2012 rating decision referred to December 2011 VA mental disorder and aid & attendance examinations and that the Board should ensure that potentially relevant evidence is of record prior to readjudication.  A thorough review of the claims file and Virtual VA reveals that a remand is warranted to obtain those records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the time of the March 2012 Board decision, issues of entitlement to service connection for a gastrointestinal disability, to include secondary to a service-connected psychiatric disability, and entitlement to a TDIU were also remanded to the RO for additional development.  The Board finds that those claims are inextricably intertwined with the issue of a higher rating for the Veteran's service-connected psychiatric disability for the period on appeal.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Furthermore, the development requested regarding those disabilities in the Board's March 2012 remand should be completed, to the extent that it has not already been completed.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1.  Obtain and associate with the claims file or Virtual VA all outstanding pertinent private and VA medical records.  Specifically, associate with the claims file a December 2011 VA mental disorders examination report and a December 2011 VA aid and attendance examination report.

2.  Schedule the Veteran for a VA examination with a gastrointestinal specialist, to determine the nature and etiology of any gastrointestinal or gastroesophageal disability found.  The examiner must review the claims file and must note that review in the report.  The examiner should note the Veteran's in-service and post-service gastrointestinal and gastroesophageal symptoms and diagnoses.  A complete rationale for all opinions should be expressed.  The examiner should provide the following opinions:

(a)  Diagnose all current gastrointestinal or gastroesophageal disabilities.

(b)  Is it at least as likely as not (50 percent or greater probability) that any current gastrointestinal or gastroesophageal disability is related to the Veteran's in-service gastrointestinal symptoms?

(c)  If so, please describe that disability and explain how the current diagnosis is consistent with the Veteran's documented and reported symptomatology during service and since.

(d)  If not, please state whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal or gastroesophageal disability has been caused by the service-connected psychiatric disability.  The examiner should reconcile the opinion with the other evidence of record tending to indicate a relationship between the Veteran's gastrointestinal or gastroesophageal disabilities and his psychiatric disability.

(d)  Please state whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal or gastroesophageal disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected psychiatric disability.

3.  Then readjudicate the claim for a rating in excess of 30 percent for a psychiatric disability for the period from October 6, 1998, to August 8, 2011, to include consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321.  Also, readjudicate the claims for service connection for a gastrointestinal disability and TDIU.  If necessary, consider referral of the claim for TDIU prior to August 8, 2011, to appropriate department officials for consideration of a TDIU pursuant to 38 C.F.R. § 4.16(b).  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


